ly.

 

i

aK
» Case 1:19-cr-00362-RDB Document1 Filed 07/30/19 Page 1of1

 

——-—_. 030 ReCEMED
JUL 30 2019
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND CLEAK US. DASTHICT ont
CRTESTOF MARY AND
Gy
UNITED STATES OF AMERICA perury

CRIMINALNO. RDG - \F- OCALA

(Distribution of Heroin, 21 U.S.C. § 841)

Vv.

ROBERT AUGUST SIECK,
a/k/a Rob,

Defendant

0 00sec
CRIMINAL INFORMATION
COUNT ONE
The United States Attorney for the District of Maryland charges that:

On or about September 28, 2017, in the District of Maryland,

ROBERT AUGUST SIECK,
a/k/a Rob,

the defendant herein did knowingly, intentionally, and unlawfully distribute 100 grams or more of
a quantity of a mixture or substance containing a detectable amount of heroin, a Schedule I

controlled substance.

 

21 U.S.C. § 841
“Ts BuntS ctl Hur
Date Rob K. Hur

United States Attorney

 

 
